Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered August 29, 1986, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his guilt was not established by legally sufficient evidence because the People did not prove that he knowingly possessed stolen property (see, Penal Law former § 165.50). Viewing the evidence in the light most favorable to the prosecution, we find it was legally sufficient to establish that the defendant knowingly had constructive pos*847session of the stolen truck and its contents even though he was not driving the truck (see, People v Contes, 60 NY2d 620, 621; People v Hadley, 67 AD2d 259, 262; People v Peters, 43 AD2d 599; People v Howard, 37 AD2d 178, 180; CPL 470.15 [5]). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.